UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1353



JOSEPH WOLETE,

                                                             Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-916-409)


Submitted:   October 1, 2003                 Decided:   October 16, 2003


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Linda S. Wernery, Senior
Litigation Counsel, John M. McAdams, Jr., Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Wolete, a native and citizen of Cameroon, petitions for

review of an order of the Board of Immigration Appeals (“Board”)

affirming, without opinion, the immigration judge’s order denying

his applications for asylum, withholding of removal, and protection

under the Convention Against Torture.                       Wolete challenges the

immigration    judge’s        finding    that        his   asylum    application       was

untimely   and      that      he   failed       to    demonstrate         a   change    in

circumstances or extraordinary circumstances excusing the late

filing.       See    8     U.S.C.    §   1158(a)(2)(B)           (2000);       8   C.F.R.

§ 1208.4(a)(4), (5) (2003).          We conclude that we lack jurisdiction

to review this claim pursuant to 8 U.S.C. § 1158(a)(3) (2000).                         See

Castellano-Chacon v. INS, 341 F.3d 533, 544 (6th Cir. 2003);

Tarrawally v. Ashcroft, 338 F.3d 180, 185-86 (3rd Cir. 2003);

Tsevegmid v. Ashcroft, 336 F.3d 1231, 1235 (10th Cir. 2003); Fahim

v. United States Attorney Gen., 278 F.3d 1216, 1217-18 (11th Cir.

2002); Hakeem v. INS, 273 F.3d 812, 815 (9th Cir. 2001); Ismailov

v. Reno, 263 F.3d 851, 854-55 (8th Cir. 2001).                                Given this

jurisdictional bar, we cannot review the underlying merits of

Wolete’s asylum claim.

     Accordingly,        we   deny   Wolete’s         petition      for   review.       We

dispense with oral argument because the facts and legal contentions




                                            2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                 PETITION DENIED




                                3